UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4899



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARRELL LAKI ROSS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, Chief Dis-
trict Judge. (CR-00-17)


Submitted:   May 31, 2001                     Decided:   June 6, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James R. Fox, JORY & SMITH, Elkins, West Virginia, for Appellant.
Melvin W. Kahle, Jr., United States Attorney, Robert H. McWilliams,
Jr., Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darrell Laki Ross appeals from his conviction following his

guilty plea to one count of conspiring to travel in interstate

commerce to bring cocaine and crack cocaine into West Virginia, in

violation of 18 U.S.C. § 371 (1994), and one count of traveling in

interstate commerce to bring crack cocaine into West Virginia, in

violation of 18 U.S.C. § 1952 (1994), for which the district court

sentenced him to consecutive sixty-month prison terms.    Ross’ sole

claim on appeal is that the district court abused its discretion in

denying his motion to withdraw his guilty plea.

     This court reviews the denial of a motion to withdraw a guilty

plea for abuse of discretion.    United States v. Craig, 985 F.2d

175, 178 (4th Cir. 1993).   Based on the factors set out in United

States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991), we find that

the court did not abuse its discretion in denying the motion.

Accordingly, we affirm Ross’ conviction and sentence.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2